Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because although the specification describes Figures 2 & 3 as illustrating two different positions of the clamp, the difference is not accentuated sufficiently and they appear to depict effectively the same position. The same issue applies to Figures Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: various instances of “matt(s)” can be found in the specification (see pages 7, 11-14, & 16).  
Appropriate correction is required.


Claim Objections
Claims 1-5 objected to because of the following informalities:  claim 1 should begin with “An apparatus”, and the dependent claims should refer to “The apparatus”.  Appropriate correction is required.
Claims 1-5 objected to because of the following informalities:  reference is made to “one of the mats” and “the other of the mats”.  Examiner considers it would simply if these were rephrased to “a first mat” of the pair of mats, and “a second mat” of the pair of mats.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  “having: “ on lines 4 & 23 should be moved to the previous line and the colon following “loading/unloading platform” on lines 3 & 22 should be removed (e.g. line 3 should be “a loading platform having: “, line 22 should be “an unloading platform having: “).  Appropriate correction is required.
Claims 1-3 objected to because of the following informalities:  reference is made to “one of the pair of mats”, “other of the pair of mats”, etc.  Examiner considers these should be clarified that reference is being to a mat of the pair, as the current language suggests that there are multiple pairs of mats.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  regarding the platforms, a numeral should be not assigned to the “longitudinal axis”.  Examiner considers this should be either introduced earlier alongside the platform (e.g. “an unloading platform having a longitudinal axis and further having: “), or introduced along with the raised position.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  the various structural elements (splitter, transporter, united) should be rephrased more clearly.  For instance, “a splitter adapted, when…, to move…, to orient…” should have the conditional “when” arranged towards the later part of the clause.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  on line 33, “platform” should be “platforms”.  Appropriate correction is required.
Claim 2 objected to because of the following informalities:  “gripper” should be rephrased to “clamp”, as this appears to reflect Applicant’s clamp 40.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces “a loading platform” and “an unloading platform”, but makes references to “the platform” at various instances in claim 1 on lines 4-5, 7, 9, 13, 23-26, 31, and in claim 2 on line 3.  These terms must be clarified (e.g. “the loading platform”, “the unloading platform”).  
Claim 1 introduces “a longitudinal axis” for the loading and unloading platforms, but then refers to “the axis” on lines 5, 9-10, 24, 27-28.  The axes must be distinguished from each other.  
Claim 1 introduces “a raised position” and “a lowered position” for both the loading and unloading platforms, but certain instances (e.g. refer to “the raised position” on line 28 of claim 1) make it ambiguous as to which one is being referenced.  The claim language must distinguish the raised and lowered positions from each of the loading and unloading platforms.       
Claim 1 introduces a “longitudinal axis” for the loading and unloading platforms.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figure 1a, loading platform 24, unloading platform 26, longitudinal axes X1-X1, X2-X2).  While Examiner agrees that the loading/unloading platforms would pivot about these axes and that these “longitudinal axes” would run along/parallel to the length of the platforms and constitute axes along the longitudinal direction, Examiner considers that one of ordinary skill in the art would expect the “longitudinal axis” to pass through the center or middle of an object.  Applicant’s “longitudinal axes” only appear to pass through the pivot links/ears of the platforms, while the main bodies of the platforms are actually offset from these “longitudinal axes”.  
Claim 1 recites the limitation "the feeding position" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitations “splitter” and “uniter” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear whether these constitute generic placeholders or not.   As presented, Examiner considers these terms overly reliant on function and one of ordinary skill in the art would not readily associate any particular structural equivalent.  While Applicant does disclose a combination of a gripper/clamp and shuttle in the specification, as well as claim 2, the scope of claim 1 appears to be broader and Examiner does not consider either any particular structure/equivalents would be understood outside of Applicant’s own particular disclosed structure.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim 1 associates the splitter as orienting the mats from the transition position to the entry position, and the transporter transporting the mats from the entry position to the exit position.  Claim 3 however, appears to assign one mat being at the transition position and the other being at the entry position, which appears to contradict claim 1’s transporter requirements of each mat being at the entry position.  
Claim 2 recites the term “shuttle”.  Examiner has reviewed the definition of “shuttle”, and while Examiner agrees that the disclosed shuttles 42 & 46 would undergo back/forth movement and thereby “shuttle” (verb), Examiner is not clear to the structure of this term as a noun.  Are these simply just movable frames?  Clarification required.  

Examiner’s Comment
Examiner requires clarification to the 112 issues, particularly the issues pertaining to the longitudinal axis, the splitter, and the uniter.  Regarding the 112 issues pertaining to the splitter and uniter, Examiner considers assigning any basic structure to the terms in claim 1 would be approach to addressing the issues.  

Regarding the prior art, Examiner considers the closest prior art of record to be Francis et al. (US 20170259307, “Francis”).  Francis teaches a mat washing system with a similar arrangement (see Figures 1-5, 7a-7b, 13-17, 21-22, loading system 13, unloading system 15, carriage system 17, lower carriage member 19, gripper clamp assembly 23 & 23a, wash chamber 25, object-receiving surface 113, hydraulic cylinder 115, index 117 clamp 205, index 207).  Examiner compares object receiving surface 113 of loading system 13 with the loading platform, L-shaped frame 203 of unloading system 15 with the unloading platform, carriage system 17 having gripper clamp assembly 23 & 23a with the transporter, wash chamber 25 with the claimed washing facility.  Regarding the “splitter” and “uniter”, Examiner notes that Francis does use an indexes 117 & 207, as well as clamp 205, which appears to be related to Applicant’s disclosed invention.  Examiner however, requires further clarification to the scope of these terms to make a determination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dobson (US 5372153) teaches a pallet cleaner using conveyor rollers and a guide rail (see Figure 1-4, conveyor rollers 62, guide rails 80 & 82).  Foster et al. (US 6129099) teaches a pallet washing apparatus (see Figure 4, conveyor system 64, guide bar 78).  White et al. (US 20130112229) teaches a pallet washing apparatus (see Figure 1).  Rubenzer (US 20110030727) teaches a mat washing machine (see Figures 1, 12-17).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718